



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Jensen, 2012
    ONCA 878

DATE: 20121213

DOCKET: C56198

Simmons and Hoy JJ.A. and Speyer J. (
ad hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

Mark Jensen

Applicant/Appellant

Daniel F. Moore and Graham D. Jenner, for the appellant

Matthew Asma, for the respondent

Heard and released orally: December 3, 2012

On appeal from the decision of the Summary Convictions
    Appeal Court dated June 13, 2012 by Justice Robert G.S. Del Frate of the
    Superior Court of Justice, allowing the appeal and quashing the acquittal entered
    on September 22, 2010 by Justice Lawrence Klein of the Ontario Court of
    Justice.

ENDORSEMENT

[1]

Leave to appeal is denied.

[2]

The trial judge rejected the appellants defence of non-insane
    automatism because the appellant failed to lead expert evidence capable of
    supporting that defence as required by
R. v Stone
, [1999] 2 S.C.R.
    290. Further, there was no evidence at trial capable of establishing that the
    appellant was tricked into consuming alcohol or that he did not know that the
    substance he was consuming was alcohol.

[3]

In the absence of such evidence and in the face of the presumption
    created by
R. v. King
, [1962] S.C.R. 746, it was simply not open to
    the trial judge to entertain a doubt about whether the appellants conduct in
    consuming alcohol was voluntary: see
R. v. King
, [1982] 38 O.R. (2d)
    346, at para. 10.

[4]

In the circumstances, this case does not raise an issue of sufficient
    merit or importance to warrant granting leave to appeal.

Janet Simmons J.A.

Alexandra Hoy J.A.

C.M.
    Speyer J. (
ad hoc
)


